DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the coating layer" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 2-10 and 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 2015/0303003) in view of CHOI et al. (US 2019/0013504).
For claim 1:  Ha teaches a composition comprising a solvent, inorganic particles, a dispersant, and a binder, (Ha in [0012], [0034], [0081]).  The binder comprises a binder B and a binder A, where both the binder B and the binder A comprise a vinylidene fluoride (VDF)-derived unit and a hexafluoropropylene (HFP)-derived unit. (Ha in [0025])  The coating layer has a thickness of 0.1 to 20 µm ([0050], which teaches or at least suggests the claimed range of 3 µm or less.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In Example I, binder B comprises 18 wt%, e.g. 8 to 50 wt%, of the HFP-derived unit and binder A comprises 5 wt% or more of the HFP-derived unit . ([0081])  Given that the vinylidene fluoride (VDF)-derived unit in binder A and binder B is 95 wt% and 82 wt%, respectively, the proportion of HFP in binder A is 5.26 (5/95) and in binder B is 22.0 (18/82).  The proportion of the HFP-derived unit in the binder A relative to binder B is 24%, which is within the range of 80% or less.  
 	Ha does not explicitly teach the binder B to have a total number average molecular weight of 200,000 to 2,000,000.  However, Choi in the same field of endeavor teaches a binder which includes a first binder and a second binder (Choi in [0024]), where the weight average molecular weight of the first binder may range from about 500,000 g/mol to 1,500,000 g/mol, within the range about 600,000 g/mol to 1,200,000 g/mol, or 800,000 g/mol to 1,200,000 g/mol ([0041]), the weight average molecular weight of a second binder may range from about 400,000 g/mol to 1,500,000 g/mol and within the range from about 600,000 g/mol to 1,200,000 g/mol ([0043]).  The skilled artisan would find obvious to modify Ha so that binder B has a total number average molecular weight of 200,000 to 2,000,000.  The motivation for such a modification is to secure adherence. (Choi in [0041], [0047])
	As to binder A having a total number average molecular weight corresponding to 70% or less of binder B, Choi discloses that the first binder and the second binder may be in a weight ratio of 1:9 to 9:1 (Choi in [0049]), where the claimed range of 70% or less “overlap or lie inside ranges disclosed by the prior art” so that a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)  Furthermore, it is asserted that optimization of the binder ratio is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that these quantities are critical, as determining where the optimum combination of percentages lies is prima facie obvious.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).
	Ha does not explicitly teach a weight ratio of the binder A to the binder B in the coating composition being 0.8 to 2.1.  However, absent of unexpected results it is asserted that this is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  The weight ratio of binder A to binder B directly affects adherence, solubility, and permeability. (Choi in [0045])  
	As to the coating composition being suitable for use in coating at least one surface of a porous substrate having a plurality of pores, this limitation has not been given patentable weight, as such language is construed as a statement of intended use not further the limiting the claim in terms of composition or particular structure.  Patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure. (MPEP 2111.02)
	For claim 2:  The binder B and the binder A are a copolymer composed of vinylidene fluoride (VDF) and hexafluoropropylene (HFP). (Ha in [0029])
 	For claim 3:  The coating composition further comprises an additional binder including polymethyl methacrylate, inter alia. (Ha in [0043])  
	For claim 4:  The porous substrate is a polymer membrane, which is a polymer film, of polyethylene, inter alia. (Ha in [0023])
	For claim 5:  The dispersant is an acrylic copolymer. (Ha in [0034-0035])
	For claim 6:  The inorganic particles have dielectric constant of 5 or more and have a lithium ion transfer capacity. ([Ha in 0046-0047])
 	For claim 7:  The inorganic particles are different particles in admixture, which teaches or at least suggests at least two kinds of inorganic particles having different sizes. (Ha in [0046])
 	For claim 8:  The binder is used in an amount of 3 to 50 parts by weight based on 100 parts by weight of the inorganic particles. (Ha in [0033])
 	For claim 9:  The dispersant is, by way of example (Example 1), present in 1 part by weight based on 100 parts by weight of the inorganic particles. (Ha in [0053], [0081])
 	For claims 10, 12 and 13:  A lithium secondary electrochemical device comprises a cathode, an anode, and a separator which comprises a coating layer formed through coating with the coating composition of claim 1. (Ha in [0007])
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 2015/0303003) in view of CHOI et al. (US 2019/0013504), and further in view of Lee et al. (US 2009/0111025)
	The teachings of Ha and Choi are discussed above.
	Ha does not explicitly teach an additional binder of poly(vinylidene fluoride-co-chlorotrifluoroethylene) (PVDF-CTFE) or poly(vinylidene fluoride-co-trifluoroethylene) (PVDF-TFE).  However, Lee in the same field of endeavor teaches a binder polymer of polyvinylidene fluoride-co-hexafluoropropylene and polyvinylidene fluoride-co-trichloroethylene, inter alia. (Lee in [0047])  The skilled artisan would find obvious to further modify Ha with an additional binder of polyvinylidene fluoride-co-hexafluoropropylene or polyvinylidene fluoride-co-trichloroethylene.  The motivation for such a modification is to 
to improve the quality and wettability of the electrochemical device. ([0046])

Response to Arguments
Applicant's arguments filed August 3, 2022 with the present amendment been fully considered but they are not persuasive.  
Applicant submits that since Comparative Example I in the Declaration under 37 CFR 1.132 filed on December 9, 2021 is similar to the ratio of binder A: binder B of Ha that Ha can be expected to have poor adhesion when the thickness of the coating layer is 3 µm.  This argument has been considered but is not persuasive.  It is maintained that absent of unexpected results that this ratio is an optimizable parameter for a result-effective variable in view of the weight ratio of binder A to binder B directly affecting adherence, solubility, and permeability (Choi in [0045]), where the property of adherence is considered the same as, or at least similar to, the results shown in the Table as adhesion or peel strength.  Furthermore, the nexus between a coating thickness of 3 µm or less and any unexpected results cannot be ascertained since no results are shown for a thickness greater than this range.  The assertion that Ha is similar to a binder A: binder B ratio of 0.3:1 is not persuasive.  Applicant appears to derive the basis of similarity from Example 1 of Ha.  However, Example 2 of Ha repeats Example 1 except for 10 parts by weight for the second binder, which is a ratio of 4 parts of the first binder to 10 parts of the second binder, which is 0.4:1, and which does not have a corresponding data point or is not otherwise represented in the Table.  For both 1) the coating thickness and the 2) ratio of binder A: binder B, to establish unexpected results over a claimed range, a declaration should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  A declaration under 37 CFR 1.132 must also compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  By closest prior art, the examiner notes that the comparison to Ha should be to the 0.4:1 binder ratio in Example 2 and not the 0.26:1 ratio in Example 1.
 	For at least these reasons, the declaration filed on December 9, 2021 is insufficient in showing unexpected results.  
	Applicant appears to distinguish the present invention from Ha which has the second binder on the outermost part of the porous coating layer (citing Ha in [0069]) while in the present invention the second binder “binder B” having higher amounts of HFP is more present inside the porous coating layer.  In reply, this argument is not persuasive as the claims are entirely silent on an outermost part or inside part of the coating layer.  Applicant is encouraged to recite such features into the claims for this argument to be given its fullest consideration over Ha.
 	It is noted that arguments for Choi and Lee are merely that these references fail to remedy alleged deficiencies in Ha that are not found persuasive for the reasons as set forth in the present Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722    


/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722